Citation Nr: 0526045	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to an increased rating for cervical spine 
strain, with degenerative joint disease, currently evaluated 
as 30 percent disabling

3.  Entitlement to an increased rating for carpal tunnel 
syndrome of the left arm, currently evaluated as 20 percent 
disabling.

4.  Propriety of reduction from 50 percent to 10 percent for 
carpal tunnel syndrome of the right arm.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  The veteran's case was remanded for additional 
development in June 2003.  It is again before the Board for 
appellate review.

(Consideration of the carpal tunnel rating issues on appeal 
is deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have degenerative joint disease of 
the right knee that is attributable to his military service.  

2.  The veteran's residuals of a cervical spine strain with 
degenerative joint disease are manifested by complaints of 
variable neck pain and stiffness with severe degenerative 
changes from C3 through C7, moderate to severe osseous 
encroachment on C4-C5 through C7, and limitation of cervical 
spine motion.




CONCLUSIONS OF LAW

1.  The veteran does not have degenerative joint disease of 
the right knee that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  The schedular criteria for a disability evaluation in 
excess of 30 percent for residuals of a cervical strain with 
degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003-5290 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Right Knee

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records (SMRs) relate to a 
period from July 1958 to March 1971.  The records do not 
reflect any evidence of treatment for an injury to the right 
knee in service.  The veteran was evaluated for complaints of 
pain in his right great toe in 1968.  The impression was 
gouty arthritis.  The veteran indicated that he had a history 
of arthritis at the time he completed a Report of Medical 
History form as part of a physical examination conducted in 
September 1968.  He did not include this same history on a 
later report of an examination conducted in February 1969.  
The veteran also included a history of leg cramps on his 
medical history in September 1968.  He did not include that 
history on his 1969 physical examination.  The SMRs are 
negative for any complaints of problems with the right knee 
and do not contain any evidence of arthritis of the right 
knee.  

The veteran submitted a claim for disability compensation 
benefits in March 1971.  He limited his claim to arthritis of 
the cervical spine.  

Associated with the claims file are VA treatment records from 
the VA medical center (VAMC) (then hospital) in Manchester, 
New Hampshire, dated from May 1971 to July 1971.  The 
veteran's complaints were limited to his cervical spine. 

The veteran was afforded a VA orthopedic examination in 
February 1972.  He did not raise any complaints about his 
right knee at that time.  The same is true for a VA 
orthopedic examination that was conducted in April 1976.

The Board notes that there is a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, associated with the claims file that is 
dated in April 1980.  The form represents a request from VAMC 
Manchester to the RO regarding whether the veteran was 
considered to be permanently and totally disabled.  The 
handwritten response notes that the veteran was service 
connected for residuals of muscle strain of the cervical 
spine.  

The first objective evidence of degenerative joint disease 
(DJD) of the right knee is contained in a VA outpatient 
treatment entry dated August 29, 1989.  The veteran was noted 
to have a new onset of right knee pain in the last two weeks.  
There was no history of injury.  The veteran was noted to 
have a full range of motion without tenderness.  X-rays of 
the right knee were said to show evidence of minimal 
degenerative changes.  An entry dated in January 1990 noted 
that the veteran still had complaints of right knee pain.  It 
was noted that he used an ace bandage "in some 
improvement."  

Associated with the claims file are VA treatment records for 
the period from May 1971 to November 2004.  The records, as 
shown above, note that the veteran was first evaluated for 
right knee complaints in August 1989.  Later records document 
evaluation and treatment for additional complaints related to 
the right knee.  However, the records do not reflect any 
opinion that relates the veteran's current DJD of the right 
knee to any incident of service.

Also associated with the claims file are records from E. 
Levy, D.C., dated in June 1997, and June 2002, respectively.  
Dr. Levy noted that the veteran had severe degeneration of 
the right knee.  He did not provide an opinion regarding the 
etiology of the degeneration of the knee.

The veteran provided testimony at a hearing at the RO in 
September 1995.  He said that his job in service required him 
to spend long hours on his feet and that he would experience 
cramping in his legs.  He also said that he noticed clicking 
in his right knee while walking.  The veteran said that he 
thought he first received treatment after service at the VAMC 
in White River Junction, Vermont, in 1981.

The veteran's case was remanded in November 1998, November 
2000, and June 2003 to allow for additional development of 
his claim.  This included multiple attempts to obtain records 
from the White River Junction VAMC.  No records were found 
for the veteran regarding his claimed treatment in 1981. 

The veteran was afforded a VA examination in May 2001.  The 
examiner noted the veteran's history of leg cramps in 
service, as evidenced by his SMRs.  He also reported that the 
veteran denied any right leg injury.  The examiner noted the 
August 1989 entry that provided the first documentation of 
DJD of the right knee.  The veteran also told the examiner 
that he was told he had arthritis in his right knee at the 
time of his separation physical examination in 1971.  The 
examiner noted that the veteran did not have any instability 
of the ligaments or tendons of the right knee.  He opined 
that the veteran's DJD of the right knee was a long-standing 
problem without any overlapping problem.  The examiner did 
not address whether the DJD of the right knee was related to 
service.

The VA examiner provided an addendum to his report in 
November 2001.  He noted that the first evidence of arthritis 
was in August 1989.  He said it was difficult, if not 
impossible, for him to link the veteran's complaints of 
standing on his feet during service to the development of DJD 
in the right knee.  The examiner further stated that it was 
beyond his expertise [as a physician's assistant] to provide 
the opinion required.

The veteran was afforded a VA examination in January 2002.  
The examination was conducted by a physician.  The examiner 
said that he had reviewed the veteran's VA medical records, 
claims file, and SMRs.  The examiner noted that there were no 
complaints of right knee problems in the SMRs.  He noted the 
complaints of leg cramps but said that, in the absence of 
other complaints, it was unlikely that they were related to 
the veteran's right knee.  The examiner noted that he had 
reviewed x-rays of the veteran's right knee from May 2001.  
He said that the x-rays showed evidence of mild degenerative 
changes.  He said that the degenerative changes were mild and 
not of any greater degree than would be expected of someone 
of the veteran's age.  The examiner said that there was no 
relationship between the veteran's current DJD of the right 
knee and his military service.

In reviewing the evidence of record, the Board concludes that 
there is no basis to establish entitlement to service 
connection for DJD of the right knee.  The evidence does not 
support a finding that the veteran had DJD of the right knee 
to a compensable level within one year after service.  
Further, there is no objective evidence to establish any link 
between the veteran's current diagnosis and his military 
service.

The veteran has conceded that he did not seek any treatment 
for his right knee complaints until 1981, although that date 
is not certain and no records could be found of such 
treatment.  Even assuming arguendo that the veteran was 
treated in 1981 that would be 10 years after service.  
Further, the veteran has never alleged that he was told at 
that time his DJD of the right knee was related to service.

The earliest records from the VAMC at White River Junction 
are dated in February 1989.  As noted above, the veteran was 
first found to have evidence of DJD in the right knee in 
August 1989, as noted in records from that facility.  There 
was no indication in the August 1989 entry that the veteran 
was previously diagnosed with DJD.  Moreover, there was no 
mention of any relationship between the veteran's DJD and his 
military service.

The veteran testified in September 1995 about his leg cramps 
in service.  He has submitted statements wherein he alleged 
that the cramps were symptoms of knee problems.  He has not 
provided any competent evidence to support those allegations.  
In fact, the January 2002 VA examiner opined that there was 
no relationship between those cramps and the eventual 
development of DJD.  

The veteran also told the VA examiner in May 2001 that a 
military physician told him he had arthritis at the time of 
his separation physical examination.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The veteran's statement does not 
establish that he had DJD of the right knee in service.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed right knee 
disorder.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The January 2002 VA examiner, having reviewed the entire 
record on appeal, stated that the veteran's DJD of the right 
knee was not related to military service.  In light of that 
opinion, and the other evidence of record, the veteran's 
claim for service connection is denied.

II.  Increased Rating - Cervical Spine

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran was initially granted service connection for 
residuals of a muscle strain of the cervical spine in April 
1971.  He was assigned a 10 percent disability rating.  The 
veteran's disability rating was increased to 30 percent by 
way of a rating decision dated in April 1996.  The disability 
was characterized as residuals from cervical strain with 
degenerative arthritis.

The Board issued a decision in November 2000 that denied an 
increased rating for the veteran's cervical spine disability.  
In particular, the Board found that there was no evidence of 
intervertebral disc syndrome (IVDS) in denying the veteran's 
claim.

The veteran submitted a new claim for an increased rating in 
January 2001.  He submitted a report from Dr. Levy, dated in 
June 1997.  The report is not relevant to the current claim 
because the evidence dates far beyond a one-year period from 
the veteran's current claim.

The Board notes that the veteran was afforded a VA neurology 
examination in January 2001.  The purpose of the examination 
was to assess the veteran's carpal tunnel syndrome.  There 
were no findings pertinent to the veteran's service-connected 
cervical spine disability.

The veteran was afforded a VA orthopedic examination in May 
2001.  The veteran complained of constant neck pain that 
would radiate into his trapezius muscles bilaterally.  He 
also complained of spasms of the paravertebral musculature.  
He said the pain was a 5/10 to 10/10 with changes in the 
weather, and rapid head movements.  The veteran complained of 
pain, stiffness, fatigability, and lack of endurance; he did 
not complain of weakness.  He said that treatment included 
Tylenol, rest, avoidance, and hot tubs.  The examiner noted 
that the results of an August 1994 electromyography (EMG) did 
not show evidence of cervical radiculopathy.  The veteran 
said that he experienced flare-ups about two times per month, 
usually brought on by an offending activity.  He said that he 
did use a cervical collar.  The veteran said that his neck 
pain affected him at work and his ability to drive for 
prolonged periods of time.  The examiner reported that the 
veteran had 5/5 grip strength and motor strength of the upper 
extremities, without any evidence of atrophy.  There was 
tenderness in the cervical spine on palpation with mild to 
moderate paravertebral muscle spasm.  The examiner listed the 
veteran's range of motion with the degree of movement 
representing the range that was pain free.  The veteran had 
forward flexion to 10 degrees, extension to 10 degrees, and 
rotation to the left and right to 15 degrees.  The examiner 
noted that x-rays showed advanced degenerative disc changes 
from C3-C7 and moderate to severe osseous encroachment on C4-
C5 through C7 in the neural foramina.  The diagnosis was 
degenerative arthritis of the cervical spine with no evidence 
of radiculopathy on EMGs in 1994, and 2001.

The veteran was afforded a VA neurology examination in May 
2001.  The purpose of the examination was to evaluate the 
veteran's pending claim for service connection for headaches.  
The examiner opined that he felt that the veteran's headaches 
were an extension of his degenerative arthritis of the 
cervical spine and the manifestation of muscle spasms.

The veteran submitted a report from Dr. Levy dated in June 
2002.  His primary complaint at the time was of headaches 
with upper back and neck pain.  Dr. Levy reported that the 
veteran had sensitivity and tenderness in the paraspinal 
musculature from C2-T3.  Deep palpation of the cervical spine 
elicited a pain response bilaterally.  The range of motion 
for the cervical spine was said to be normal with the 
exception of extension at 40 percent, right rotation at 50 
percent, and left rotation at 50 percent.  Dr. Levy said that 
all end ranges elicited pain.  He also said that the cervical 
orthopedic and neurological tests were grossly normal.  Dr. 
Levy said that no significant findings were noted with the 
exception of the loss of range of motion.  The impression was 
severe cervical spondylosis with associated trigger points 
and headaches.  

The veteran's claims file was reviewed by a VA neurologist in 
March 2004.  The examiner was asked to address the veteran's 
neurological symptoms and provide an opinion as to which 
symptoms could be attributed to the veteran's carpal tunnel 
syndrome and which symptoms could be attributed to his 
cervical spine disability.  The examiner said that the 
complaints that were specifically referable to the hands were 
due to carpal tunnel syndrome.  He added that the veteran's 
pain, in and around and very near the neck, was due to the 
degenerative condition of the neck.  He said that he did not 
believe this constituted radiculopathy.  He based his opinion 
on the results of an EMG that he said was a couple of years 
old.  The examiner attributed the veteran's localized pain, 
in and near the neck, to the degenerative spine disease in 
the neck.  

The veteran was afforded a VA orthopedic examination in May 
2004.  The examiner noted he had reviewed the veteran's 
records to include multiple previous Compensation and Pension 
(C&P) examinations.  The veteran was noted to complain of 
pain in the posterior cervical area.  He also said that he 
had pain that extended into the right and left scapular 
regions, intermittently.  He described the pain as being a 
constant dull, strong pain.  The veteran said the pain was 
worse with extremes of temperature, and various physical 
activities.  He took Tylenol and Naproxen for the pain.  The 
veteran also said that he would experience episodes of very 
severe neck pain approximately two to three times per month.  
He said he would have markedly increased pain with any neck 
extension.  The veteran said that he would be unable to do 
activities such as lifting, driving or yard work and would 
often have to lie down.  The episodes lasted a couple of 
days.  

The examiner reported that there was tenderness over the 
posterior cervical region over approximately C3-T1.  There 
was also some tenderness of the paraspinal musculature.  
There was no palpable muscle spasm.  The range of motion was 
given as forward flexion to 35 degrees with pain beyond 20 
degrees, lateral tilt to the right and left to 20 degrees 
with pain beyond 10 degrees, and lateral rotation to the left 
and right to 20 degrees.  The examiner said that the veteran 
had 5+/5+ strength throughout his upper extremities.  The 
examiner also said that he did not think it was possible to 
state the extent that range of motion was additionally 
limited by pain, fatigue, or weakness during a flare-up 
unless the veteran was examined at that time.  He said that 
the veteran described that, when he had episodes of neck 
pain, he had difficulty rotating his neck and that this had 
an impact on any driving activities.  The examiner noted that 
the veteran had EMG/nerve conduction velocity (NCV) studies 
in June 2001 that showed results consistent with carpal 
tunnel syndrome.  The examiner said that x-rays of the 
cervical spine showed moderate degenerative changes from C3-
C7.  There was disc space narrowing, subchondral sclerosis, 
and some evidence of foraminal narrowing of C3-C6.  The 
examiner also noted the results of the March 2003 VA 
neurology evaluation and the conclusion that the veteran's 
pain and limitation of motion of the cervical spine were 
attributable to his degenerative condition.

The Board has also reviewed VA treatment records for the 
period from November 2000 to November 2004.  The records 
reflect sporadic treatment for complaints of neck pain.  The 
veteran was noted to wear a soft cervical collar at times.  A 
July 2004 entry noted that the veteran had chronic stiffness 
of the neck.  He was doing daily stretching and used a hot 
tub with good success.  He used Naproxen sporadically unless 
he had an acute flare-up.  He was able to do activities of 
daily living without problems.  The veteran denied trouble 
with sleep.  A November 2004 neurology evaluation noted that 
there was no evidence of radiculopathy based on the results 
of November 2004 EMG/NCV studies.  The veteran's diagnoses on 
the several pertinent entries was degenerative joint disease 
(DJD)/osteoarthritis (OA).  

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2004), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.

Increased Rating Under
Criteria in Effect Prior to September 23, 2002

In this case the veteran's cervical spine disability is 
currently evaluated as 30 percent disabling pursuant to 
Diagnostic Codes 5003-5290.  38 C.F.R. § 4.71a (2002).  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5290 provides for evaluation based upon limitation of 
cervical spine motion.  A 30 percent disability evaluation is 
warranted for severe limitation of motion.  The 30 percent 
level is the maximum rating available for disability due to 
limitation of cervical spine motion.  Thus an increased 
rating is not possible under Diagnostic Code 5290.

The Board has considered all potentially applicable 
diagnostic codes in an effort to ensure accurate coordination 
of the rating assigned with the impairment of function 
identified within the record.  See 38 C.F.R. § 4.21 (2004).  
In this regard, the evidence of record fails to document 
findings of a fractured cervical vertebra to support 
consideration of an increased rating under Diagnostic Code 
5285.  Further, there is no evidence of cervical spine 
ankylosis to warrant consideration of an increased rating 
under either Diagnostic Code 5286 or Diagnostic Code 5287.  
38 C.F.R. § 4.71a.

The Board notes that the veteran has argued in the past that 
his service-connected disability would be more appropriately 
evaluated under Diagnostic Code 5293 for IVDS.  However, the 
Board found no evidence of IVDS at the time of the November 
2000 decision.  The veteran has not provided any evidence in 
the subsequent period to demonstrate that he has IVDS.  The 
veteran has been repeatedly diagnosed with DJD/OA of the 
cervical spine, both in outpatient records and as part of C&P 
examinations, and he has not been service connected for IVDS.  
Several neurologists have opined that there is no evidence of 
disc disease and/or radiculopathy based on clinical 
evaluations and the results of EMG/NCV studies.  Accordingly, 
there is no basis to consider the veteran's claim for an 
increased rating under Diagnostic Code 5293.

Increased Rating Under Regulations
in Effect After September 23, 2002, and Prior to September 
26, 2003

The change in regulations effective from September 23, 2002, 
was limited to the criteria used to evaluate disabilities 
involving IVDS.  As the Board has already concluded that 
there is no basis to evaluate the veteran's service-connected 
disability as IVDS, the amended regulations are not for 
application in this case.  

Increased Rating Under
Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2004).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2004).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical spine.  In regard to the 
cervical spine, a full range of motion for forward flexion is 
45 degrees, backward extension is to 45 degrees, left and 
right lateral flexion is to 45 degrees, and left and right 
rotation is to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V 
(2004).  The normal combined ranges of motion for the 
cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a (2004), 
Note (2).

In evaluating the veteran's cervical spine disability in 
light of the new criteria, the Board finds that there is no 
basis for an increased rating.  There is no evidence of 
unfavorable ankylosis of the entire cervical spine, or for 
that matter, any ankylosis of the cervical spine, to satisfy 
the criteria for a 40 percent rating.  The veteran does have 
a decreased range of motion, rated as severe under the prior 
rating criteria.  However, his limitation of motion, absent 
evidence of ankylosis is insufficient to justify an increased 
rating under the latest rating criteria.

In regard to a possible evaluation under Diagnostic Code 5243 
for IVDS, the Board notes, as before, that the medical 
evidence of record does not show that the veteran suffers 
from IVDS.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2004).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case, the veteran has complained of pain in his neck 
and shoulder area with flare-ups that occur several times a 
month.  At those times, he claims that he is unable to 
perform certain functions and sometimes has to lie down to 
relieve his symptoms.  Objectively, the veteran has been 
noted to have limitation of motion with pain as recorded in 
the VA examination reports and outpatient treatment records.  
In fact, the outpatient records do not support some of the 
contentions raised by the veteran at his C&P examinations.  
Examples would be that he has no difficulties performing 
activities of daily living and his sleep is not bothered by 
pain from his cervical spine disability.  

The veteran's complaint of pain is contemplated in his 
current 30 percent disability.  There is no objective 
clinical indication that the veteran's symptoms result in 
functional limitation to a degree that would support a rating 
in excess of the current 30 percent disability rating under 
Diagnostic Codes 5003-5290, or Diagnostic Code 5003-5242, or 
any other possibly applicable spinal disability diagnostic 
code.  

In reaching this conclusion, the Board has carefully 
considered the veteran's reports of flare-ups caused by 
increased activity or sudden neck movements.  However, given 
the lack of objective evidence showing that the veteran's 
service-connected problems, including functional limitations 
caused by pain, cause him more difficulty than the disability 
contemplated by severe limitation of cervical spine motion, 
the Board finds that an increased rating based upon these 
exacerbations in his symptoms is not warranted.  See DeLuca, 
supra.  In fact, 38 C.F.R. § 4.1 provides that "the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
Additionally, there is nothing unusual about the veteran's 
symptoms that warrant consideration of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (2004).

Accordingly, in view of the above, entitlement to an 
increased disability evaluation for residuals of a cervical 
strain with degenerative joint disease is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for DJD of the right knee or an increased 
rating for cervical spine strain, with degenerative joint 
disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has also issued regulations to 
implement these statutory changes, codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for service 
connection for a right knee disorder and an increased rating 
for a longstanding service-connected disability.  He has 
provided the necessary information to complete his 
application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim for service connection for DJD of the 
right knee was submitted in 1993, more than eight years prior 
to the enactment of the VCAA.  The claim for an increased 
rating for the veteran's cervical spine disability was 
received in January 2001, after the VCAA was enacted.  

The initial unfavorable rating action for the right knee 
issue was in June 1993.  The initial unfavorable rating 
action for the veteran's increased rating for his cervical 
spine disability was in May 2002.

The Board remanded the right knee issue for additional 
development in November 1998.  The RO wrote to the veteran in 
December 1998.  The letter informed the veteran of the 
elements needed to establish a well grounded claim, 
essentially the same elements needed to establish service 
connection under Caluza, supra.  The RO also wrote to the 
veteran in April 1999 and asked him to provide the necessary 
authorization to obtain records he claimed were pertinent to 
his knee claim.

The RO wrote to the veteran, in regard to his increased 
rating claim, in February 2001.  The veteran was asked to 
provide the evidence he alluded to in his January 2001 claim.  
He was also informed that the RO would assist him in 
obtaining any evidence he identified.

The veteran's case was remanded again in June 2003, in part, 
to have the RO provide the veteran with notice required under 
38 U.S.C.A. § 5103(a).  The RO wrote to the veteran in July 
2003.  The veteran was given information regarding what 
evidence was required to substantiate his claim for both 
service connection and an increased rating.  He was requested 
to identify any additional information or evidence that could 
be obtained in support of his claim.  He was informed of VA's 
duty to assist and that the RO would assist him in obtaining 
any evidence that he identified.  The veteran was advised to 
send any evidence he had in support of his claim.  Further, 
the veteran was advised of the evidence already of record.

Additional evidence was developed and added to the record.  
The veteran was issued a supplemental statement of the case 
(SSOC) in July 2004 and March 2005.  The SSOCs informed him 
of the evidence of record and the basis for why his claim 
remained denied.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The veteran 
submitted additional evidence on several occasions.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the veteran was not provided appropriate 
VCAA notice until after the initial unfavorable decisions 
issued by the RO in February 1993, and May 2002, 
respectively.  See Pelegrini v. Principi, 18 Vet. App. 112, 
122 (2004).  Despite the timing of the VCAA notice in the 
case, the veteran has still been afforded proper VCAA notice.  
The July 2003 RO letter provided him with the notice of 
evidence necessary to substantiate his claim, and to identify 
outstanding evidence.  The letter advised him of his duties 
and those of the VA, and advised him to submit his evidence 
to VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  The case was remanded for additional 
development of the right knee issue in November 1998, 
November 2000, and June 2003.  The cervical spine increased 
rating issue was included in the June 2003 remand.  
Additional VA treatment records were obtained and the veteran 
was afforded several VA examinations.  The veteran was then 
issued two SSOCs that weighed the evidence in determining 
that it was not sufficient to establish entitlement to 
service connection for DJD of the right knee or an increased 
rating for his service-connected cervical spine disability.

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus cured the 
error in the timing of notice.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran submitted private medical records.  VA treatment 
records were obtained and associated with the claims file.  
The veteran was afforded multiple VA examinations.  The 
veteran testified at an RO hearing in September 1995.  His 
case was remanded on three occasions in order to develop 
additional evidence.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The veteran has 
alleged that he received treatment for his right knee at a VA 
facility in 1981.  Efforts to locate those records were 
unsuccessful.  However, even if the treatment is conceded, 
the preponderance of the evidence demonstrates that service 
connection is not in order.  Moreover, as noted above, the 
veteran never contended that the 1981 treatment record would 
establish a nexus between his claimed disability in service, 
only that he had treatment at that time rather than the first 
documented treatment in 1989.  In either event, the earliest 
treatment, for his right knee complaints, still occurred more 
than 10 years after service.  The Board is not aware of any 
other outstanding relevant evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2004).

The Board notes that the veteran submitted a letter from the 
Social Security Administration (SSA) in August 2003.  The 
letter, dated in August 2003, indicated that it was 
information regarding the veteran's SSA benefits.  The letter 
does not show the veteran to be in receipt of any actual 
payment.  The line that says what his monthly benefit is, 
before deductions, is blank.  The same is true of the line 
related to his regular monthly SSA payment.  A notation on 
the bottom of the letter said that the veteran receives 
benefits based on meeting requirements for disability 
benefits.  The Board notes that the veteran's age, as of the 
date of the letter, was 61.  

The RO did not inquire as to whether there were any SSA 
disability records.  Nonetheless, in the present case, the 
Board determines that it is not necessary to obtain these 
records, if any exist.  This is so for the following reasons.  
First, even assuming the veteran is receiving SSA disability 
benefits, it is not certain that the records which would be 
obtained would be different, or more current, than the 
records that are already present in the claims file before 
the Board.  The Board notes that the veteran has not 
identified any other potential sources of medical evidence to 
support his claim for service connection or an increased 
rating than those that have already been obtained and he has 
not referred to being in receipt of SSA disability benefits 
at any time.  His representative submitted the letter on his 
behalf in August 2003 and has not referred to the issue 
again.  Second, the issues in this claim are service 
connection for DJD of the right knee and  the level of the 
veteran's disability as attributed to his service-connected 
cervical spine disability.  There is considerable evidence of 
record that documents the existence of a current right knee 
disability.  There is also unrefuted objective medical 
evidence that shows that the disability is not related to 
service.  In regard to the veteran's increased rating claim, 
he has been afforded several VA examinations to assess the 
level of disability.  In addition, VA treatment records from 
2000 to 2004 are of record.

Given the uncertainty of the relevance of any SSA records 
that may exist, the fact that the VA has obtained VA 
treatment records as recent as November 2004 and a VA 
examination reports as recent as May 2004, and the position 
of the Court that the SSA's decision, if extant, is not 
binding on VA, the Board finds that the absence of any such 
SSA records does not amount to error that needs correction.


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

An increased rating for cervical spine strain, with 
degenerative joint disease is denied.


REMAND

The November 2000 Board decision, noted supra, also found 
that the veteran was entitled to service connection for 
bilateral carpal tunnel syndrome (CTS).  The RO issued a 
rating decision to implement the Board's action in February 
2001.  Service connection was established as of February 
1995.  The RO established a rating for the median nerve under 
Diagnostic Code 8515.  38 C.F.R. § 4.124a (2004).  

The veteran was assigned an initial 10 percent rating for his 
right, and major, arm.  This was increased to 30 percent as 
of May 1999 and 50 percent as of January 2, 2001.  In regard 
to the left arm, the veteran was assigned an initial 20 
percent rating.  He was given a temporary 100 percent rating 
from March 31, 1997.  He was then assigned a 20 percent 
rating from May 1, 1997.  

The RO issued a rating decision that amended the date of 
service connection in March 2001.  The effective date for 
service connection was established as of February 1, 1993.  
The veteran's 10 percent rating for his right arm was 
established as of that date.  The effective dates for his 30 
and 50 percent ratings remained the same.  As to the left 
arm, the veteran was assigned a 10 percent rating from 
February 1, 1993.  A 20 percent rating was assigned from 
February 14, 1995.  The effective dates for the temporary 100 
percent rating and residual 20 percent rating remained 
unchanged.

The veteran underwent surgery on his right wrist in October 
2001.  He was assigned a temporary 100 percent rating by way 
of a rating decision dated in May 2002.  The 100 percent 
rating was effective from October 16, 2001.  The veteran's 50 
percent rating was restored, effective from December 1, 2001.

He submitted his claim for an increased rating in May 2004.  
The RO denied the veteran's claim for an increased rating for 
his carpal tunnel disability of the left arm in September 
2004.  The RO also proposed to reduce the veteran's carpal 
tunnel disability rating for the right arm to 10 percent.  
The veteran was provided notice of the denial and the 
proposed reduction in September 2004.  

The veteran did not respond to the RO's notice of a proposed 
reduction.  The RO issued a rating decision that implemented 
the reduction in January 2005.  The veteran's disability 
rating was reduced to 10 percent, effective as of March 1, 
2005.  Notice of the rating action was provided January 31, 
2005.

The veteran perfected separate appeals of the denial of an 
increased rating and of the propriety of the reduction in 
July 2004.

A review of the medical evidence relating to the veteran's 
CTS shows that he has exhibited symptoms of impairment of 
both the median and ulnar nerves, although the RO's ratings 
appear to address only impairment of the median nerve.

In particular, a VA Form 10-1000a, dated in March 1997, 
reported ulnar nerve distribution that produced symptoms.  A 
VA outpatient entry dated January 24, 2000, said that the 
veteran had a recent EMG in Boston, Massachusetts, that 
revealed bilateral CTS, greater on the right and ulnar 
compression.  There is an August 1999 EMG of record from the 
Hitchcock Clinic; however, that facility appears to be 
located outside of Boston and is probably not the EMG 
referenced in the January 2000 VA clinic note.  The veteran 
had CTS release surgery on his right wrist in October 2001.  
The operative report does not identify which nerve was 
involved.  The veteran was afforded a VA neurology 
examination in June 2002 to assess his status after surgery.  
The examiner noted that the veteran had residuals following 
the surgery but did not address which nerve, ulnar or median, 
was involved.  An October 15, 2004 VA entry noted that the 
veteran complained of a pulling feeling on the ulnar surface 
of his left hand.  There was tenderness to compression of the 
ulnar nerve.  The results of a November 2004 EMG were 
interpreted to show mild ulnar neuropathy, the left median 
nerve was said to be unchanged from an EMG done in 1999.  
(Most of the clinical entries have referred to CTS without 
stating which nerve was involved.)

The veteran was afforded a VA neurology examination, by way 
of a review of his records, in March 2004.  The examiner 
provided an opinion that related symptoms referable to the 
hands as being related to CTS without distinction as to which 
nerve was involved.

The May 2004 VA orthopedic examination report noted symptoms 
that appear to be related to an ulnar nerve impairment.  
However, only a broad diagnosis of CTS was given.

A new examination is required to address the status of the 
veteran's CTS disability.  Specifically, to identify the 
current symptomatology and to provide an opinion as to 
whether the veteran's disability encompasses both the median 
and ulnar nerves, bilaterally.

The Board notes that the rating criteria for impairment of 
the median and ulnar nerves overlaps to a degree.  However, 
there are symptoms that can be distinguished by the nerve 
involved, especially with respect to which part of the hand 
is affected.

In regard to the propriety of the reduction of the disability 
rating for CTS of the right arm the Board notes that the RO 
followed the guidance provided in 38 C.F.R. § 3.105(e) for 
providing notice of the proposed reduction and then issuing a 
final rating decision to effect the reduction.  It appears 
that the RO should review the propriety of the effective date 
of the reduction--March 1, 2005.

Section 3.105(e) states that the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  In this case, notice of the 
final rating action of the reduction was sent on January 31, 
2005, and the effective date of the reduction established as 
March 1, 2005.  The effective date appears to be incorrect in 
light of the 60-day period required by the regulation.  The 
issue must be addressed by the RO on remand and a 
determination made as to whether the March 1, 2005, date is 
the correct for the effective date of the reduction.

The Board notes that VA's General Counsel has addressed the 
issue of an incorrect effective date for a reduction in 
VAOPGCPREC 31-97.  The opinion holds that if an incorrect 
date is established, and the reduction is otherwise 
supportable, the rating decision that implements the 
reduction is not void ab initio.  Rather, the decision is 
voidable and a new rating decision with the correct effective 
date can be issued.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers from whom he has received 
treatment for his residuals of his 
bilateral CTS since his original claim 
for service connection in February 1993.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  

2.  The veteran should be afforded a VA 
neurology examination.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The veteran's claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The neurologic examiner should 
indicate whether the veteran's CTS 
involves his median nerve, ulnar nerve, 
or both.  

The neurologic examiner should indicate 
whether the veteran's right median 
neuropathy is best described as 
paralysis, neuritis, or neuralgia, and 
should indicate whether the impairment 
occasioned by such neuropathy is best 
characterized as mild, moderate, severe, 
or complete.  The examiner should 
indicate whether the veteran's bilateral 
median neuropathy is manifested by 
organic changes; whether the hand is 
inclined to the ulnar side, with the 
index and middle fingers more extended 
than normally, considerable atrophy of 
the muscles of the thenar eminence, and 
the thumb in the plane of the hand (ape 
hand); whether pronation is incomplete 
and defective, with absence of flexion of 
the index finger, feeble flexion of the 
middle finger, and an inability to make a 
fist (index and middle fingers remain 
extended); whether there is an inability 
to flex the distal phalanx of the thumb, 
and defective opposition and abduction of 
the thumb at right angles to the palm; 
whether flexion of the wrist is weakened; 
whether there is pain with trophic 
disturbances; and whether the 
neurological impairment is wholly sensory 
in nature.  

If the examiner determines that the 
veteran has manifestations of CTS that 
involve the ulnar nerve he is asked to 
indicate whether the veteran's right 
ulnar neuropathy is best described as 
paralysis, neuritis, or neuralgia, and 
should indicate whether the impairment 
occasioned by such neuropathy is best 
characterized as mild, moderate, severe, 
or complete.  The examiner should 
indicate whether the veteran's right and 
left ulnar neuropathy is manifested by 
organic changes; whether the veteran has 
a "griffin claw" deformity, due to flexor 
contraction of the ring and little 
fingers, and very marked atrophy in the 
dorsal interspace and thenar and 
hypothenar eminences; whether there is 
loss of extension of the ring and little 
fingers; whether the veteran can spread 
his fingers; whether he can gather his 
fingers; whether he can adduct his thumb; 
whether the flexion of his wrist is 
weakened; and whether the neurological 
impairment is wholly sensory in nature.

A complete rationale for all opinions 
expressed should be provided.  

3.  The RO must review the effective date 
for the reduction of the veteran's 
disability rating for CTS of the right 
arm.  If it is determined that a 
different effective date is in order, the 
RO should issue a rating decision to 
effect the change.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


